DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Amendment/Comment
The title of the invention has been amended by the Applicant in the response filed on March 01, 2021 and read as follows “Method for Controlling an Ionic Wind Generator with an AC Power Source and a DC Power Source”. The new title is indicative of the invention to which the claims are directed. This title is acceptable.

Allowable Subject Matter
Claims 1 is allowed.

Applicant has amended independent claim 1 in response to the office action mailed on December 28, 2020.  The amendment and arguments found on pages 4-8 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  
An updated search was conducted and G. Touchard “Plasma Actuators for Aeronautics Applications - State of Art Review”, Figure 55 teaches the AC voltage applied between the first electrode layer and the second electrode layer by the AC power source is set to 11 to 15 kVpp (page 14, col. 1, lines 3-4 “Typically the AC voltage amplitude applied is between 5 kV and 20 kV with a sinusoidal waveform”), and the DC voltage applied between the second electrode layer and the third electrode layer by the DC power source is set to 11 to 13 kV (page 14, col. 1, lines 5-6, “DC voltage amplitude is between 5 kV and 15 kV”). In addition, teaches a distance between the first electrode layer and the third electrode layer is 6 mm (page 14, col. 1, line33; col. 2, lines 1-11)

The following is an examiner's statement of reasons for allowance: 
With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “a distance between the first electrode layer and the third electrode layer is 18 to 22 mm”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a 

/N.B./Examiner, Art Unit 2836
							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836